Citation Nr: 0427876	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.  The veteran voiced 
disagreement in November 2002 and a Statement of the Case 
(SOC) was issued in March 2003.  The veteran perfected his 
appeal in May 2003.  A hearing was held before the 
undersigned Veterans Law Judge via videoconference in June 
2004.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's disability of the posterolateral left calf, 
Muscle Group XI, is moderate and manifested by retained 
metallic fragments, some degree of intramuscular scarring, a 
slight loss of muscle softness around the area of the scar, 
and normal muscle strength.

3.  The veteran's has a T-shaped scar on the left calf that 
is painful and measures a total of 9.5 centimeters.


CONCLUSIONS OF LAW

1.  A 10 percent disability rating, but no more, for 
residuals of a shell fragment wound of the left leg, 
posterolateral left calf, Muscle Group XI, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.56, 4.73, Code 5311 (2003).

2.  A 10 percent disability rating, but no more, for 
residuals of a shell fragment wound of the left leg, scar, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2003); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran filed his increased rating claim in 
April 2001.  Prior to adjudication of his claim, the veteran 
was notified via letter that to establish entitlement to an 
increased rating, the medical evidence must demonstrate a 
greater level of disability than previously assessed in 
accordance with the criteria for evaluating that disability.  

The June 2002 letter also informed him that VA would make 
reasonable efforts to obtain evidence to support his claim 
but that he had to provide VA with enough information about 
the evidence so that a request could be made.  He was 
informed VA would try to help him get such things as medical 
records, employment records, or records from government 
agencies.  He was specifically requested to submit a release 
form for a private medical provider he had identified by 
name, and for any other provider.  He was also reminded that 
it was still his responsibility to support his claim with 
appropriate evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Accordingly, the 
Board considers the VA's notice requirements have been met.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in June 
2002.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting 
report has been obtained.  Private medical evidence has been 
associated with the veteran's claims folder.  He was afforded 
the opportunity to offer testimony in support of his claim in 
June 2004; a transcript is of record.  The veteran submitted 
a waiver of initial RO review of all evidence that he 
submitted after his June 2004 hearing.  The veteran has not 
identified additional evidence or authorized the request of 
evidence not of record.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Historically, the veteran's service medical records indicate 
that he was hit with shrapnel from an enemy mine while on 
patrol on October 6, 1966.  The veteran was treated at a 
station hospital where his skin was debrided, which was 
carried down to the muscle fascia.  The wound was closed five 
days later.  On October 23, 1966, the sutures were removed 
because of some induration around the wound.  He was returned 
to limited duty on October 28, 1966, with no pain or 
limitation of movement in the leg.  In November 1966, the 
veteran was treated for left calf pain around his scar.  The 
records reveal that he still had metallic fragments imbedded 
in his soft tissue.  His November 1968 report of medical 
examination for release from active duty reflects that the 
veteran had a two-inch irregular scar on his left lower calf.

The veteran was originally service connected in 1970 for 
residuals of shell fragment wound, evaluated as 10 percent 
disabling.  In April 2001, the veteran initiated his current 
increased rating claim and indicated that he felt his left 
leg condition had worsened.  The August 2002 rating decision 
reflects that the veteran's 10 percent disability rating was 
continued.

Diagnostic Code 5311 contemplates injuries to Muscle Group 
XI.  Muscle Group XI encompasses the posterior and lateral 
crural muscles and the muscles of the calf, and their 
functions include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Code 5311 (2003).  A 10 
percent disability rating is warranted for a moderate muscle 
injury, while a 20 percent evaluation is in order for 
moderately severe disability.  Id.

Moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2003).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound, by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2003).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, impairment 
of coordination, or uncertainty of movement.  38 C.F.R. § 
4.56(c) (2003).  The criteria of 38 C.F.R. § 4.56 are only 
guidelines for evaluating muscle injuries from gunshot wounds 
or other trauma, and the criteria are to be considered with 
all factors in the individual case.  See Robertson v. Brown, 
5 Vet. App. 70 (1993).

A March 2001 statement from a private physician reflects that 
the veteran was treated for left leg pain and numbness from 
the calf to the left ankle.  The letter reflects that the 
veteran had stated to his physician that the pain sometimes 
woke him up and that at times his calf became inflamed and 
more painful.

The June 2002 VA examination report reflects that the 
veteran's posture and gait were normal.  Examination revealed 
a left gastrocnemius entry wound with a left leg exit wound.  
The veteran had some degree of intramuscular scarring and 
slight loss of muscle softness around the area of the scar.  
The report reflects 5 out of 5 gastrocnemius strength.  
Palpitation to the left gastroc also revealed a decrease in 
sensation consistent with cutaneous nerve injury.  X-ray 
revealed a metallic foreign body compatible with shrapnel at 
the posterolateral mid-calf.

A May 2004 letter from a private chiropractor reflects that 
the veteran had reported numbness in the left leg from the 
knee to the ankle.

The June 2004 hearing transcript reflects that veteran 
testified that he would have loss of power in his leg with 
weakness.  He stated that this was mostly resolved without 
medical treatment.  He stated that he had flare-ups, 
sometimes dependent on the weather.  Testimony revealed that 
his left leg would become numb such that he lost feeling from 
his scar down to his ankle.

In July 2004, the veteran submitted private medical records.  
January 2001, May 2001, and June 2004 records reflect that 
the veteran reported left leg numbness and show treatment for 
muscle aches.

As previously indicated, the veteran was treated in service 
with debridement and delayed closure of his left calf wound.  
The evidence shows retained metallic fragments in the 
posterolateral mid-calf.  The veteran currently complains of 
weakness and flare-ups.  The June 2002 VA examination report 
supports the veteran's assertions of numbness of the left 
leg, with the examiner indicating that examination revealed a 
decrease in sensation consistent with cutaneous nerve injury.  
While the evidence shows decreased sensation, the June 2002 
VA examination report also reflects that the veteran had 
normal (5 out of 5) muscle strength and a normal gait.  
Additionally, the examination report reflects exit and 
entrance scars with some degree of intramuscular scarring and 
slight loss of muscle softness around the area of the scar, 
evidence consistent with a moderate disability of the 
muscles.  See 38 C.F.R. §§ 4.56, 4.73, Code 5311 (2003).

The evidence does not show a moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles.  
Instead, the June 2002 VA examination report reflects exit 
and entrance scars with "some" degree of intramuscular 
scarring and "slight" loss of muscle softness around the 
area of the scar.  Nor does the medical evidence show a 
moderate loss of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  
Muscle strength was 5/5 on recent examination.  As such, the 
evidence does not reveal objective findings which more 
closely approximates a moderately severe muscle injury such 
that a 20 percent disability rating is warranted.  See 
38 C.F.R. §§ 4.7, 4.56, 4.73, Code 5311 (2003).

The Board has considered whether the veteran is entitled to a 
separate disability rating for his residual scar.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (Scars must be 
considered separately).  In this regard, the Board notes that 
the evaluation of the same manifestation of a disability 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2003).  Disabilities from certain injuries, to include the 
muscles, overlap to a great extent such that special rules 
are included in the appropriate bodily system for their 
evaluation.  Id.  Here, the veteran's underlying tissue loss 
around his scar has been used in support of his muscle injury 
evaluation.  As such, the tissue loss will not also be used 
in evaluating the veteran's residual scar.

Prior to August 2002, a superficial scar that was tender and 
painful upon demonstration warranted a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Under the revised regulation, a 10 percent disability rating 
is assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
Here, the June 2002 VA examination report reflects that the 
veteran had a T-shaped scar that measured 5.5 centimeters 
around the lateral aspect while the horizontal scar measured 
4.0 centimeters.  The June 2004 hearing transcript reflects 
that the veteran testified that his scar is still painful, 
likening it to a toothache.  As such, a separate 10 percent 
disability rating, but no more, is warranted for the 
veteran's residual scar.

In short, the preponderance of the evidence is against a 
disability rating excess of 10 percent for residuals of a 
shell fragment wound of the left leg, posterolateral left 
calf, Muscle Group XI.  The preponderance of the evidence is 
also against a disability rating in excess of 10 percent for 
residuals of a shell fragment wound of the left leg, scar.  
The Board notes that when the preponderance of the evidence 
is against a claim, the doctrine of reasonable doubt is not 
for application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
medical evidence reveals that the veteran complains of pain 
and he indicates that his job with the postal service 
involves a moderate amount of walking, the veteran's 
disability picture does not present manifestations that could 
be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take it outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left leg, posterolateral left calf, 
Muscle Group XI, is denied.  

Entitlement to a separate 10 percent disability rating, but 
no more, for residuals of a shell fragment wound of the left 
leg, scar, is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



